Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Administrative Committee of and Participants in theCBRE 401(k) Plan: We consent to the incorporation by reference in the registration statement (No. 333-116398) on Form S-8 of CBRE Group, Inc. of our report dated June 21, 2017, with respect to the statements of net assets available for benefits of CBRE 401(k) Plan as of December 31, 2016 and 2015, the related statements of changes in net assets available for benefits for the years then ended, and the supplemental Schedule H, part IV, line 4i – schedule of assets (held at end of year) as of December 31, 2016, which report appears in the December 31, 2016 annual report for Form 11-K of the CBRE 401(k) Plan. /s/ KPMG LLP Dallas, Texas
